         Case 1:94-cv-00142-DCN Document 162 Filed 09/23/20 Page 1 of 2




Bruce D. Livingston, MO Bar No. 34444
Christopher M. Sanchez, NY Bar No. 5414099
Federal Defenders of Idaho
Capital Habeas Unit
702 W. Idaho, Suite 900
Boise, Idaho 83702
Telephone: (208) 331-5530
Facsimile: (208) 331-5559
ECF: Bruce_Livingston@fd.org
      Christopher_M_Sanchez@fd.org

Attorneys for Petitioner, Timothy A. Dunlap

                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF IDAHO

  TIMOTHY ALAN DUNLAP,                            )      Case No. 1:94-cv-00142-DCN
                                                  )
                Petitioner,                       )      CAPITAL CASE
                                                  )
  v.                                              )      PETITIONER’S STATUS REPORT
                                                  )
  A.J. ARAVE, Warden,                             )
                                                  )
                Respondent.                       )
                                                  )

       Petitioner, Timothy Alan Dunlap, by and through his attorneys of record, Bruce D.

Livingston and Christopher M. Sanchez, of the Federal Defender Services of Idaho, Capital

Habeas Unit, hereby files this status report pursuant to this Court’s Order of October 7, 2004.

       Two post-conviction issues being handled by the State Appellate Public Defender

(SAPD), which were remanded for further proceedings as a result of the decision in State v.

Dunlap, 313 P.3d 1 (Idaho 2013), have been decided by the state district court. On December 3,

2019, the state district court denied Mr. Dunlap’s Motion to Reconsider.

       The SAPD appealed the decision to the Idaho Supreme Court, Docket No. 47179-2019.

The case is still pending.


PETITIONER’S STATUS REPORT – Page 1
        Case 1:94-cv-00142-DCN Document 162 Filed 09/23/20 Page 2 of 2




DATED this 23rd day of September 2020.

                                                  /s/
                                             Bruce D. Livingston
                                             Christopher M. Sanchez
                                             Attorneys for Petitioner




                               CERTIFICATE OF SERVICE

       I hereby certify that on the 23rd day of September 2020, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which is designed to send a
Notice of Electronic Filing to persons including the following:

 L. LaMont Anderson
 Lamont.anderson@ag.idaho.gov


                                                  /s/
                                             L. Hollis Ruggieri




PETITIONER’S STATUS REPORT – Page 2
